                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as           )
The Tofurky Company; and                              )
The Good Food Institute                               )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )       No. 2:18-cv-4173-FJG
                                                      )
Mark Richardson, in his official capacity as          )
Cole County Prosecuting Attorney and                  )
on behalf of all Missouri Prosecuting Attorneys,      )
                                                      )
                                                      )
       Defendants.                                    )


                          MOTION FOR CLASS CERTIFICATION

       Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs move this Court for

certification of a Defendant Class. In support, they state:

       1. In this action, Plaintiffs challenge recent amendments to Mo. Rev. Stat. § 265.494(7)

           that make “misrepresenting a product as meat that is not derived from harvested

           production livestock or poultry” a Class A misdemeanor, punishable by incarceration

           up to one year and a fine up to $1,000. See Mo. Rev. Stat. § 265.496 (penalty

           provision). Through this law, the Missouri legislature intended to—and has—

           criminalized the use of the word “meat” and meat-related terminology in the

           marketing and packaging of plant-based meat products.

       2. The challenged provision is enforced by the individual prosecuting attorneys

           throughout Missouri.

       3. The named Defendant is the Prosecuting Attorney for Cole County.



                                                  1

          Case 2:18-cv-04173-FJG Document 31 Filed 11/29/18 Page 1 of 3
       4. For the reasons set forth in the accompanying suggestions, this case meets the

           requirements for certification of a Defendant Class of Missouri Prosecuting

           Attorneys.

WHEREFORE Plaintiffs request this Court certify a Defendant Class of all Missouri Prosecuting

Attorneys and appoint the Cole County Prosecuting Attorney, in his official capacity, as

representative for the Defendant Class.

                                            Respectfully submitted,

                                            /s/ Anthony E. Rothert
                                            Anthony E. Rothert, #44827
                                            Jessie Steffan, #64861
                                            ACLU of Missouri Foundation
                                            906 Olive Street, Suite 1130
                                            St. Louis, Missouri 63101
                                            Phone: (314) 652-3114

                                            Gillian R. Wilcox, #61278
                                            ACLU of Missouri Foundation
                                            406 W. 34th Street, Suite 420
                                            Kansas City, Missouri 64111
                                            Phone: (816) 470-9933

                                            Matthew Liebman*
                                            Amanda M. Howell*
                                            Alene Anello*
                                            Animal Legal Defense Fund
                                            525 E. Cotati Ave.
                                            Cotati, California 94931
                                            Phone: (707) 795-2533

                                            Jessica Almy*
                                            The Good Food Intitute
                                            1380 Monroe St. NW #229
                                            Washington, DC 20010
                                            Phone: (866) 849-4457

                                            * admitted pro hac vice

                                            Attorneys for Plaintiffs



                                                2

         Case 2:18-cv-04173-FJG Document 31 Filed 11/29/18 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I certify that on November 29, 2018, I filed a copy of the foregoing electronically with

the Court using the CM/ECF system, which sent notification to counsel.

                                                    /s/ Anthony E. Rothert




                                                3

         Case 2:18-cv-04173-FJG Document 31 Filed 11/29/18 Page 3 of 3
